DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/04/2022 has been entered.

Response to Amendment
This action is in response to the remarks filed on 05/04/2022.
The amendments filed on 05/04/2022 have been entered. Accordingly claims 1-24 remain pending. Claims 1, 12, 18, and 24 are presently amended.
The previous rejections of claims 1-24 under 35 U.S.C 112(b) have been withdrawn in light of applicant's amendments to claims 1 and 24.

Response to Arguments
Applicant's arguments filed 05/04/2022 have been fully considered but they are not persuasive. 
Applicant argues that the cited references allegedly do not teach or suggest “if the comparison exceeds a predetermined threshold, perform at least one of (i) improving an accuracy of the measurement of the first ultrasound beam and (ii) adjusting the physical model until the comparison does not exceed the predetermined threshold”. 
First, examiner would like to clarify the rejection in response to applicant’s characterization of the rejection, see page 7 of the remarks and relevant passage reproduced below:

    PNG
    media_image1.png
    167
    571
    media_image1.png
    Greyscale

Konofagou was not merely cited as teaching adjusting the physical model, but rather, as previously stated on pages 8-9 of the Final rejection mailed 04/01/2022, Konofagou teaches both the comparison and adjustment limitations of the claim.  Lindstrom was merely relied on for exceeding a predetermined threshold and the adjusting being until the comparison does not exceed the predetermined threshold. Further examiner notes that primary reference Zheng, as previously stated on pages 7-8 of the Final rejection mailed 04/01/2022, already discloses adjusting a physical model.
Applicant further argues, on page 7 of the remarks: 

    PNG
    media_image2.png
    265
    571
    media_image2.png
    Greyscale

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant’s arguments that Lindstrom does not teach the claimed type of compared quantities or physical model of a human skull are not persuasive because Lindstrom was not relied on to teach these limitations. As stated above, Lindstrom was merely relied on for exceeding a predetermined threshold and the adjusting being until the comparison does not exceed the predetermined threshold.
Applicant further argues, see paragraph spanning pages 7-8 of the remarks, that Lindstrom allegedly “has no relevance either to Zheng or Konofagou, and for this reason is flawed as being based on an improper combination or reference”.
In response to applicant's argument that Lindstrom is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Lindstrom is in the same ultrasound field of applicant’s endeavor.

Claim Interpretation
Claim 1 recites the limitation “if the comparison exceeds a predetermined threshold, perform at least one of (i) improving an accuracy of the measurement of the first ultrasound beam and (ii) adjusting the physical model until the comparison does not exceed the predetermined threshold” which recites a contingent limitation which may not be given full weight in light of the following excerpt from MPEP section 2111.04 (II):
“The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.
See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) for an analysis of contingent claim limitations in the context of both method claims and system claims. In Schulhauser, both method claims and system claims recited the same contingent step. When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Schulhauser at 10. When analyzing the claimed system as a whole, the PTAB determined that "[t]he broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, still requires structure for performing the function should the condition occur." Schulhauser at 14. Therefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);" however to render the claimed system obvious, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations. Schulhauser at 9, 14.”.
In the interest of compact prosecution, examiner has cited art that teaches the recited functions, however, as currently presented the claims merely require structure for performing the function should the condition occur.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US 2017/0291044, October 12, 2017, applicant submitted prior art via the IDS, hereinafter “Zheng”) in view of Konofagou et al. (US 2013/0131495, May 23, 2013, hereinafter “Konofagou”), Lindstrom (US 2013/0197350, August 1, 2013), and Hynynen et al. (US 2004/0210135, October 21, 2004, hereinafter “Hynynen”).
Regarding claim 1, Zheng discloses a system for transmitting an acoustic beam (“An ultrasound deep brain stimulation method and system” abstract; Fig. 6 and corresponding description) comprising: 
an ultrasound transducer comprising a plurality of transducer elements (ultrasound transducer array 607, Fig. 6 and corresponding description); 
a three-dimensional (3D) printed tissue replica representing tissue intervening between the ultrasound transducer and a target anatomic region (“inputting the head 3D digital model to a 3D printer to obtain a model of the skull” [0119]; [0122], [0144], Fig. 6 and corresponding description); and 
a controller (host control computer 604, Fig. 6 and corresponding description) configured to: 
(a) transmit a first ultrasound beam (“S503: the ultrasound transducer array receives ultrasound wave emitted from a sound source placed at a position that needs to be focused” [0122]); 
(b) measure the first ultrasound beam traversing the 3D tissue replica (“the ultrasound transducer array or a hydrophone is placed as a sound source at a position that needs to be focused, the ultrasound wave sent out by the sound source is received by the ultrasound transducer array when it is propagated to the position where the ultrasound transducer array is located, and a series of voltage signals are obtained after piezoelectric conversion of the ultrasound wave” [0123]); 
(c) based at least in part on the measured first ultrasound beam, estimate a parameter value associated with at least one of the transducer elements (“S504: performing time reversal to the voltage signal to generate a time reversal signal as the ultrasound transmitting sequence” [0124]-[0125]).
	Zheng fails to disclose the first ultrasound beam being transmitted to and measured at the target anatomic region. Instead, Zheng discloses a reversed configuration in which the first ultrasound beam is transmitted from the target region and measured at the ultrasound transducer as shown above, i.e. the sensor and transducer are reversed. 
	However, Konofagou teaches, in the same field of endeavor, transmitting an ultrasound beam to a target anatomic region (“a series of 30 transient pulses (4 cycles) were averaged and recorded at the acoustic focus, first in water and then in the presence of a skull.” [0080], Fig. 4 and corresponding description) and measuring the ultrasound beam arriving at the target region (“in vitro measurements were conducted as part of the determination 170 of the acoustic properties, e.g., of a human and primate skull. The measurements were conducted with a 0.2 mm needle hydrophone” [0077]-[0083], Fig. 4 and corresponding description) in order to determine and correct for phase aberrations (e.g. see abstract, [0042]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Zheng with the first ultrasound beam being transmitted to and measured at the target anatomic region as taught by Konofagou since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.
Although Zheng further discloses (i) improving an accuracy of the measurement of the first ultrasound beam (“The MRI control system 605 controls the MRI system 602 to monitor actual position and shape of an ultrasound focusing point in real time, and can adjust the ultrasound transmitting sequence according to frequency, pulse duration, pulse length, pulse repetition frequency and intensity.” [0142]; also see “Based on the ultrasound focus positioning technology characteristics of magnetic resonance imaging, using one-dimensional imaging technology, the present invention can avoid interference to displacement monitoring caused by macroscopic motion; motion sensitizing gradient needs to be synchronized with the ultrasound effect and can be added in any spatial direction; accuracy of a displacement diagram is in direct proportion to an image signal to noise ratio.” [0155]) or (ii) adjusting a physical model (“adjusting virtual spatial positions of the head 3D digital model and the 3D digital model of the ultrasound transducer array according to actual spatial positions.” [0025]), Zheng fails to disclose (d) compare the measurements in step (b) against beam aberrations predicted using a physical model; and (e) if the comparison exceeds a predetermined threshold, perform at least one of (i) improving an accuracy of the measurement of the first ultrasound beam and (ii) adjusting the physical model until the comparison does not exceed the predetermined threshold. 
However, Konofagou further teaches, in the same field of endeavor, comparing experimental measurements against beam aberrations predicted using a physical model of a human skull and based on the comparison, adjusting the physical model (“certain acoustic properties, e.g., the attenuation and sound velocity in the skull and brain, can be determined 170 from in vitro or in vivo measurements. Using a series of transient pulses, the time of flight and attenuation can be experimentally measured 170 and compared with the simulation [physical model] determination 170 of the same transducer, positioning and excitation pulse parameters. Values of skull attenuation .alpha..sub.skull and maximum sound velocity c.sub.max can be modified in equations 3-4 from their initial values to provide a best match between simulation and experimental determinations 170.” [0073]-[0074]; also see [0038]-[0039] and [0051]-[0052] for more details on the simulation, i.e. physical model of a human skull). 
	Konofagou does not explicitly teach that the comparison exceeds a predetermined threshold and [...] until the comparison does not exceed the predetermined threshold. 
	However, Lindstrom teaches, in the same field of endeavor, performing a comparison between an actual measurement, i.e. measurements in step (b), and a measurement estimated from a model, i.e. beam aberrations predicted using a physical model, and if the comparison exceeds a predetermined threshold, adjusting the physical model until the comparison does not exceed the predetermined threshold (“computing an estimate force on the phantom due to absorbing ultrasound radiation (112, 114) from the high intensity focused ultrasound transducer on the basis of activation signals to activate the high intensity focused ultrasound transducer (106) to emit ultrasound radiation and model parameters that are descriptive for the relationship between the activation signals and the output power of the transducer and the transfer of the output power to the force exerted by the balance on the force sensor, ii. activate the high intensity focused ultrasound transducer and measure the force exerted by the balance on the force sensor, iii. compute the difference between the measured force and the estimated force iv. update the model parameters on the basis of the computed difference and iterate steps i. through iv. until the difference is less than a pre-determined threshold.” [0026]).
Although Zheng discloses the claimed measurements in step (b), e.g. measurements performed using the 3D tissue replica, the measurements described by Konofagou are performed using an actual human skull (e.g. see [0077] of Konofagou) instead of a 3D tissue replica.  While the human skull of Konofagou is analogous to the claimed 3D tissue replica disclosed by Zheng, in an alternative interpretation Zheng modified by Konofagou does not explicitly teach compare the measurements in step (b) (i.e. comparing measurements obtained using a 3D tissue replica). Examiner again notes that primary reference Zheng explicitly discloses performing measurements using a 3D printed tissue replica, as cited above.
However, Hynynen teaches, in the same field of endeavor, obtaining experimental measurements from a phantom, i.e. 3D tissue replica (“parallel plastic plate phantom was used to test the algorithm in order to provided an idealized isotropic case that could readily be verified by experiment.” [0104]; [0132]) and obtaining beam aberrations predicted (“noninvasive aberration correction algorithms could be employed.” [0128]) using a physical model (“Data for the simulation was obtained from a digitized human head profile obtained using CT images (Siemens, SOMATOM, AH82 Bone Kernel). Both the coordinates of the skull surfaces as well as the internal density variation are obtained from these images. Scans were taken at 1 mm intervals using a 200 mm.times.200 mm field of view. A polycarbonate stereotaxic frame was attached around each sample to allow the skulls to be attached to the array and provide a reference for the mechanical positioning system and the CT images. The calculation was performed only in bone lying within the beamwidth of the section being considered. Information about the shape and structure of an individual calvarium was obtained from combining the images, that returned intensities proportional to material density.” [0109]). Hynynen further teaches comparing experimental measurements from the phantom against beam aberrations predicted using the physical model of a human skull (“Agreement between the measured and simulated waveforms was evaluated by comparing the amplitudes and phases at each angular orientation.” [0114]; see Fig. 13 and corresponding description).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Zheng with (d) compare the measurements in step (b) against beam aberrations predicted using a physical model as taught by Konofagou in order to improve the accuracy of the estimated parameter value (e.g. [0083] of Konofagou).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Zheng with and (e) if the comparison exceeds a predetermined threshold, perform at least one of (i) improving an accuracy of the measurement of the first ultrasound beam or (ii) adjusting the physical model until the comparison does not exceed the predetermined threshold as taught by Lindstrom in order to provide a more reliable physical model that can compensate for a lower signal-to-noise actual measurement ([0026] of Lindstrom). 
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to further modify the invention of Zheng with compare the measurements in step (b) as explicitly taught by Hynynen in order to ensure agreement between measured and simulated waveforms ([0114] of Hynynen) to provide more accurate focusing in the brain ([0051] of Hynynen).
Regarding claim 2, Zheng further discloses comprising a detector device for measuring the first ultrasound waves at the target region (“the ultrasound transducer array or a hydrophone is placed as a sound source at a position that needs to be focused [target region]” [0123]). Examiner notes that Konofagou also teaches a detector device for measuring the first ultrasound waves at the target region (hydrophone [0079]).
Regarding claim 3, Zheng further discloses wherein the estimated parameter value comprises at least one of a frequency, an amplitude, a time delay or a phase shift of the first ultrasound beam (“adjust the ultrasound transmitting sequence according to frequency, pulse duration, pulse length, pulse repetition frequency and intensity” [0143]).
Regarding claim 4, Zheng further discloses an imaging device for acquiring images of the intervening tissue, wherein the 3D tissue replica is generated based at least in part on the acquired images (“the medically imaging a head of an animal or a human being, to generate image data, comprises: performing a 3D magnetic resonance imaging scan and a 3D CT imaging scan to the head of an animal or a human being, to generate image data.” [0034]; [0041]-[0047]).
Regarding claim 5, Zheng further discloses a 3D printer for generating the 3D tissue replica (“a 3D printer to obtain a model of the skull” [0048]).
Regarding claim 6, Zheng further discloses a memory for storing the estimated parameter value associated with at least one said transducer element (host control computer 604, Fig. 6 and corresponding description contains a memory; also see [0090], [0160]).
Regarding claim 7, Zheng further discloses wherein the controller is further configured to retrieve the stored parameter value and cause at least one said transducer element to generate a second ultrasound beam based at least in part on the stored parameter value (“controlling the ultrasound transducer array to transmit ultrasound waves in accordance with the first ultrasound transmitting sequence, to implement ultrasound deep brain stimulation to the brain nucleus to be stimulated” [0017]).
	Regarding claim 8, Zheng further discloses wherein the controller is further configured to: based at least in part on measured ultrasound beams, estimate a plurality of parameter values associated with said some of the transducer elements; and store the estimated parameter values in the memory (“In one embodiment, the ultrasound deep brain stimulation method further comprises: placing the virtual sound source in a focus region which does not need stimulation, to obtain a second time reversal signal; performing phase reverse to the second time reversal signal to generate a reverse signal; combining the reverse signal with the first time reversal signal, as a second ultrasound transmitting sequence; controlling the ultrasound transducer array to transmit ultrasound waves in accordance with the second ultrasound transmitting sequence, to implement ultrasound deep brain stimulation to the brain nucleus to be stimulated.” [0027]-[0031]).
	Zheng fails to explicitly disclose the controller being further configured to sequentially cause at least some of the transducer elements to transmit ultrasound beams to the target region; and sequentially measure the transmitted ultrasound beams traversing the 3D tissue replica and arriving at the target region.
	However, Konofagou further teaches, in the same field of endeavor, sequentially causing at least some of the transducer elements to transmit ultrasound beams to the target region; and sequentially measuring the transmitted ultrasound beams traversing intervening tissue and arriving at the target region (“Using a series of transient pulses, the time of flight and attenuation can be experimentally measured 170” [0073]; Fig. 5a and corresponding description).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Zheng with the controller being further configured to sequentially cause at least some of the transducer elements to transmit ultrasound beams to the target region; and sequentially measure the transmitted ultrasound beams traversing the 3D tissue replica and arriving at the target region as taught by Konofagou in order to improve the accuracy of the estimated parameter value (e.g. [0083] of Konofagou).
Regarding claim 9, Zheng further discloses wherein the controller is further configured to adjust the estimated parameter value using the physical model (“creating a head 3D digital model according to the image data; creating a 3D digital model of an ultrasound transducer array according to structure, density and acoustic parameters information of the ultrasound transducer array; generating a first ultrasound transmitting sequence according to the head 3D digital model, the 3D digital model of the ultrasound transducer array, structure, density and acoustic parameters of the skull and brain tissues, and structure, density and acoustic parameters of the ultrasound transducer array” abstract).
Regarding claim 10, Zheng further discloses wherein the controller is further configured to use the physical model to predict a beam path from said at least one of the transducer elements to the target region (“placing virtual sound sources at one or more positions that need to be focused, and simulating propagating behavior [beam path prediction] of ultrasound wave emitted from the virtual sound sources in the head 3D digital model” [0020]) based at least in part on a geometry of said at least one of the transducer elements and its location and orientation relative to the target region (“an ultrasound time reversal simulation software can be installed in the host control computer, then the 3D digital model of the ultrasound transducer array, the structure, density and acoustic parameters of the skull and brain tissues, the structure, density and acoustic parameters of the ultrasound transducer array, that are obtained in the steps S102 and S103, can be inputted to the ultrasound time reversal simulation software.” [0090]; also see [0018], [0020]-[0021]).
Regarding claim 11, Zheng further discloses wherein the controller is further configured to: use the physical model to predict the parameter value associated with said at least one of the transducer elements based at least in part on tissue characteristics of the intervening tissue along the beam path (“density and acoustic parameters of the skull and brain tissues” abstract); and adjust the estimated parameter value based at least in part on the prediction (“the ultrasound transmitting sequence can be adjusted according to the actually measured sound field focus position and shape in combination with the head 3D digital model, to change position and shape of an ultrasound focusing point to satisfy the requirement of ultrasound deep brain stimulation” [0130]).
Regarding claim 12, Zheng further discloses wherein the controller is further configured to: use the physical model to predict the parameter value associated with said at least one of the transducer elements based at least in part on a material property of the 3D tissue replica (“density and acoustic parameters of the skull and brain tissues” abstract; “to duplicate the skull in accordance with the same size and structure using a 3D printing material having acoustic properties similar to that of the skull, to thereby obtain a skull model.” [0120]); and adjust the estimated parameter value based at least in part on the prediction (“the ultrasound transmitting sequence can be adjusted according to the actually measured sound field focus position and shape in combination with the head 3D digital model, to change position and shape of an ultrasound focusing point to satisfy the requirement of ultrasound deep brain stimulation” [0130]).
Regarding claim 13, Zheng modified by Konofagou (specifically regarding the reversal of parts discussed above in the rejection of claim 1) further teaches wherein the controller is further configured to: cause a second ultrasound beam to be transmitted to the target region (“placing the virtual sound source in a focus region which does not need stimulation” [0028]); measure the second ultrasound beam arriving at the target region after penetrating through the intervening tissue (“to obtain a second time reversal signal” [0028]); based at least in part on the measured second ultrasound beam, estimate a second parameter value associated with at least one said transducer element (“performing phase reverse to the second time reversal signal to generate a reverse signal” [0029]); and adjust the estimated parameter value based at least in part on the estimated second parameter value (“combining the reverse signal with the first time reversal signal, as a second ultrasound transmitting sequence” [0030]).
Regarding claim 14, Zheng further discloses wherein at least some of the transducer elements are activated to generate an ultrasound focus at the target region (“the ultrasound transmitting/receiving control system receives the ultrasound deep brain stimulation instruction, controls the ultrasound transducer array according to the ultrasound deep brain stimulation instruction to transmit ultrasound wave to the brain nucleus to be stimulated in accordance with the ultrasound transmitting sequence to implement ultrasound deep brain stimulation” [0062]; also see “sound field focus position and shape” [0032]), the system further comprising a magnetic resonance imaging apparatus for monitoring treatment effects of the target region resulting from the ultrasound focus (“the MRI control system controls the MRI system to monitor actual position and shape of an ultrasound focusing point in real time” [0063]; also see [0104]).
Regarding claim 15, Zheng further discloses wherein the treatment effects comprise at least one of a temperature increase or a tissue displacement at the target region (“The imaging sequence may be an imaging sequence in which tissue displacement produced by an ultrasonic sound field is observed, or an imaging sequence in which temperature change produced by the ultrasonic sound field is observed.” [0104]).
Regarding claim 16, Zheng further discloses wherein the controller is further configured to adjust the estimated parameter value based at least in part on the monitored treatment effects (“After the step S105, an ultrasound deep brain stimulation result (stimulation effect) can be acquired using a functional magnetic resonance imaging technology, the stimulation effect is observed and analyzed, and a fine tuning is performed to the ultrasound focusing position.” [0105]).
Regarding claim 17, Zheng further discloses wherein the controller is further configured to adjust a second parameter value associated with at least one said transducer element based at least in part on the monitored treatment effects (“After the step S105, an ultrasound deep brain stimulation result (stimulation effect) can be acquired using a functional magnetic resonance imaging technology, the stimulation effect is observed and analyzed, and a fine tuning is performed to the ultrasound focusing position.” [0105]), the second parameter value being different from the estimated parameter value (“adjust the ultrasound transmitting sequence according to frequency, pulse duration, pulse length, pulse repetition frequency and intensity” [0063]).
Regarding claim 18, Zheng further discloses wherein the second parameter value comprises at least one of a frequency, a location or an orientation (“adjust the ultrasound transmitting sequence according to frequency, pulse duration, pulse length, pulse repetition frequency and intensity” [0063]).
Regarding claim 23, Zheng further discloses wherein the accuracy of the measurement of the first ultrasound beam is improved by increasing a signal-to-noise ratio (Based on the ultrasound focus positioning technology characteristics of magnetic resonance imaging, using one-dimensional imaging technology, the present invention can avoid interference to displacement monitoring caused by macroscopic motion; motion sensitizing gradient needs to be synchronized with the ultrasound effect and can be added in any spatial direction; accuracy of a displacement diagram is in direct proportion to an image signal to noise ratio.” [0155]).
Regarding claim 24, as best understood in light of the 35 USC 112(b) rejection stated above, Zheng further suggests wherein the physical model is adjusted by using imaging data (“medical imaging equipment can be used to perform a head 3D magnetic resonance imaging scan and a 3D CT imaging scan on an animal or a human being that needs ultrasound deep brain stimulation, to obtain image data, and to perform 3D reconstruction and registration according to the obtained image data to create the head 3D digital model of the animal or the human being that includes structure, density and acoustic parameters of the skull and brain tissues, then import the head 3D digital model into a host control computer.” [0086], [0087]; [0151]).

Claims 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Konofagou, Lindstrom, and Hynynen as applied to claim 1 above and further in view of Vignon et al. “Mapping Skull Attenuation for Optimal Probe Placement in Transcranial Ultrasound Applications” IEEE International Ultrasonics Symposium Proceedings (2009), 2336-2339 (hereinafter “Vignon”).
Regarding claim 19, Zheng modified by Konofagou, Lindstrom, and Hynynen discloses the limitations of claim 1 as stated above. Zheng further discloses wherein the 3D tissue replica and the ultrasound transducer have a spatial configuration (“the water tank is used for housing the skull model and the ultrasound transducer array” [0066]) but fails to disclose the controller being further configured to determine, based at least in part on the measured first ultrasound beam, an optimal spatial configuration of the 3D tissue replica and the ultrasound transducer. 
However, Vignon teaches, in the same field of endeavor, determining based at least in part on the measured first ultrasound beam, an optimal spatial configuration of the 3D tissue replica and the ultrasound transducer (“Mapping Skull Attenuation for Optimal Probe Placement in Transcranial Ultrasound Applications” title, also see entire document).
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Zheng with the controller being further configured to determine, based at least in part on the measured first ultrasound beam, an optimal spatial configuration of the 3D tissue replica and the ultrasound transducer as taught by Vignon in order to improve efficiency of ultrasound therapy by finding most acoustically transparent location (e.g. see introduction on pg. 2336 and discussion on pg. 2338 of Vignon).
Regarding claim 20, Zheng modified by Konofagou, Lindstrom, Hynynen, and Vignon discloses the limitations of claim 19 as stated above. Vignon further teaches wherein the spatial configuration comprises at least one of a relative orientation or location of the 3D tissue replica with respect to the ultrasound transducer (“The probe is then translated in 2D by small steps of 2 mm over 9×9 overlapping probe positions, mapping a final area of 18×18 mm2.” right column, 1st full paragraph on pg. 2337). Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Zheng with wherein the spatial configuration comprises at least one of a relative orientation or location of the 3D tissue replica with respect to the ultrasound transducer as taught by Vignon in order to improve efficiency of ultrasound therapy by finding most acoustically transparent location (e.g. see introduction on pg. 2336 and discussion on pg. 2338 of Vignon).
Regarding claim 21, Zheng modified by Konofagou, Lindstrom, Hynynen, and Vignon discloses the limitations of claim 19 as stated above, specifically regarding based at least in part on the measured ultrasound beams, determine the optimal spatial configuration. Zheng further discloses wherein the controller is configured to repeat steps (a)-(c) (“second time reversal signal” [0028]-[0031]). Zheng fails to disclose wherein the controller is further configured to vary the spatial configuration of the 3D tissue replica and the transducer.
However, Vignon further teaches vary the spatial configuration of the 3D tissue replica and the ultrasound transducer (“The probe is then translated in 2D by small steps of 2 mm over 9×9 overlapping probe positions, mapping a final area of 18×18 mm2.” right column, 1st full paragraph on pg. 2337). Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Zheng with wherein the controller is further configured to vary the spatial configuration of the 3D tissue replica and the transducer as taught by Vignon in order to improve efficiency of ultrasound therapy by finding most acoustically transparent location (e.g. see introduction on pg. 2336 and discussion on pg. 2338 of Vignon).
Regarding claim 22, Zheng modified by Konofagou, Lindstrom, Hynynen, and Vignon discloses the limitations of claim 19 as stated above (specifically regarding the optimal spatial configuration) and Zheng further discloses using a physical model in addition to the measured first ultrasound beam (“a head 3D digital model” abstract).


Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINAH ASGHAR whose telephone number is (571)272-0527. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A./Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793